IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                                         :
NATHANIEL LACY, III,
                                         :
                                         :
                    Plaintiff,                    C.A. No. K20C-10-005 NEP
                                         :
                                         :
             v.                          :
                                         :
BAYHEALTH MEDICAL                        :
CENTER, INC.,                            :
                                         :
                    Defendant.           :


                             Submitted: March 11, 2022
                              Decided: May 25, 2022

                    MEMORANDUM OPINION AND ORDER

   Upon Defendant’s Motion in Limine to Limit Medical Expense Damages to
              Amounts Actually Paid by TRICARE Insurance

                  GRANTED IN PART and DEFERRED IN PART



Ronald G. Poliquin, Esquire, The Poliquin Firm, LLC, Dover, Delaware, Attorney
for Plaintiff.

James E. Drnec, Esquire, and Katherine J. Sullivan, Esquire, Wharton Levin
Ehrmantraut & Klein, P.A., Wilmington, Delaware, Attorneys for Defendant.




Primos, J.
       Before this Court is the Motion in Limine to Limit Medical Expense Damages
to Amounts Actually Paid by TRICARE Insurance (hereinafter the “Motion”) of
Defendant Bayhealth Medical Center, Inc. (hereinafter “Defendant”). This is a
medical malpractice case in which Plaintiff Nathaniel Lacy, III (hereinafter
“Plaintiff”), alleges that Defendant failed to timely diagnose and treat his arm
fracture following a motorcycle accident in 2018. Plaintiff seeks to introduce as
damages the amounts billed by his medical providers rather than those actually paid
by his government health insurance carrier, TRICARE. For the following reasons,
Defendant’s Motion is GRANTED IN PART and DEFERRED IN PART.

                        I. LEGAL AND FACTUAL BACKGROUND

       In the tort context, the collateral source rule (hereinafter “the CSR”) negotiates
a balance between two contending principles: “(1) a plaintiff is entitled to
compensation sufficient to make him whole, but no more; and (2) a defendant [i.e.,
the tortfeasor] is liable for all damages that proximately result from the wrong.”1
When a plaintiff receives compensation for injury from a source independent of the
tortfeasor (i.e., a collateral source), the plaintiff will receive a windfall if the
defendant is also made to pay the plaintiff the full amount of damages caused by the
defendant’s negligence. On the other hand, if the defendant is allowed to reduce its
liability by the amount received from the collateral source, the defendant will receive
a windfall because its liability will be reduced through no positive action of its own.
Due to the “quasi-punitive nature” of tort liability, the CSR ultimately resolves this
dilemma by allocating the windfall to the plaintiff rather than to the defendant.2


1
  Stayton v. Delaware Health Corp., 117 A.3d 521, 526 (Del. 2015).
2
  Id. at 527 (quoting Mitchell v. Haldar, 883 A.2d 32, 38 (Del. 2006)). As the Stayton Court noted,
the “windfall” problem, with regard to collateral payments made to plaintiffs, is ameliorated by
the fact that insurers, whether private or public (e.g., Medicare or Medicaid), often enjoy
subrogation rights, or access to liens, for payments made to injured parties. Id. at 527 n.26.
                                                2
       The analysis becomes more complicated, however, when attention turns to
medical provider write-offs of billed amounts (as opposed to collateral payments for
medical expenses). Specifically, in the context of both public and private insurance,
as well as in the private payer context, large portions of medical bills are often
“written off” by providers as they either agree to accept, or are required by law to
accept, much less than the billed amounts as compensation for medical services
rendered. In Onusko v. Kerr,3 the Delaware Supreme Court approved application of
the CSR in the private payer context by affirming the lower court, which had allowed
the plaintiff to introduce the provider’s bills as evidence of damages rather than the
lower amounts actually paid by the plaintiff.4 In Mitchell v. Haldar,5 the Supreme
Court found application of the CSR appropriate for write-offs in the private
insurance context.6
       More recently, however, the Supreme Court has recognized that application
of the CSR to provider write-offs is not appropriate in all situations. Specifically,
the Court has carved out a clear exception when the benefit of the write-off “accrues
to the taxpayers.”7 To explore this carve-out, this Court will look to two Delaware
Supreme Court rulings, Stayton v. Delaware Health Corporation (cited supra) and
Smith v. Mahoney,8 which together provide the framework for looking at
government-sponsored health insurance programs through the lens of the CSR.
       In Stayton, the Supreme Court weighed the CSR’s applicability to medical
expenses that were written off by the plaintiff's medical providers as federally
mandated by the Medicare program. The Court made three succinct findings:


3
  880 A.2d 1022 (Del. 2005).
4
  Id. at 1024–25.
5
  883 A.2d 32 (Del. 2006).
6
  Id. at 40.
7
  Stayton, 117 A.3d at 529.
8
  150 A.3d 1200 (Del. 2016).
                                          3
       (1) the plaintiff “[would] not be required to pay medical expenses
       above the amount paid by Medicare,” and therefore allowing her to
       recover for those expenses would be compensating her for “harm that
       will never occur”9;

       (2) “provider write-offs are not payments made to or benefits conferred
       on the injured party”10; and

       (3) the federal government “acted out of consideration for the
       taxpayers” in setting reimbursement rates.11

       In Smith, the Supreme Court weighed the CSR’s applicability to medical
expenses that were written off by plaintiff's medical provider pursuant to the
Medicaid program. Here, the Supreme Court made the following findings:

       (1) the difference between the provider’s standard rate and the
       government’s fee for services “is paid by no one, and is not needed to
       make the plaintiff whole”12;

       (2) the choice to accept the lower government rate “is better
       characterized as a business decision made with the provider's economic
       interest in mind rather than a benefit intended for the patient”13; and

       (3) the reduced cost of services “primarily benefit[s] taxpayers instead
       of the plaintiff.”14

       Thus, in the Supreme Court’s view, two primary considerations render the
CSR inapplicable to write-offs in the context of government-funded insurance


9
  Id. at 534.
10
   Id. at 531.
11
   Id.
12
   150 A.3d at 1207.
13
   Id.
14
   Id.
                                          4
programs: (1) compensating a plaintiff for such write-offs would not serve to make
the plaintiff whole because those amounts will never be paid by anyone, and (2) such
write-offs primarily benefit taxpayers, not injured plaintiffs.
       In this case, the Court is asked to determine whether or not TRICARE fits into
this carve-out. TRICARE is a Department of Defense healthcare program for active
duty servicemembers, active duty family members, retirees and retiree family
members, survivors, and certain former spouses worldwide.15 TRICARE utilizes the
Military Health System (including military medical treatment facilities and military
pharmacies) along with a network of civilian healthcare professionals to provide
access to the “full array of high-quality health care services while maintaining the
capability to support military operations.”16          By law, TRICARE rates are tied to
Medicare allowable charges.17
       Plaintiff was 36 years old when he suffered a motorcycle accident on July 7,
2018. At that time he was an active-duty Air Force member assigned to Dover Air
Force Base, though he has since retired from military service. He was initially
treated at Bayhealth Medical Center in Dover. His medical malpractice claim relates
to a lack of imaging studies done on his left forearm, concerning which he had voiced


15
    Def.’s Mt. in Lim., Ex. C at 24.
16
    Id.
17
   See TRICARE Allowable Charges, Health.mil, https://www.health.mil/Military-Health-
Topics/Access-Cost-Quality-and-Safety/TRICARE-Health-Plan/Rates-and-
Reimbursement/TRICARE-Allowable-Charges (last visited May 17, 2022) (“These charges are
the maximum amounts TRICARE is allowed to pay for each procedure or service and are tied by
law to Medicare's allowable charges.”). The Court takes judicial notice of the content on this
government site, and those cited infra, as they can be “accurately and readily determined from
sources whose accuracy cannot reasonably be questioned.” D.R.E. 201(b)(2)); see Stafford v. State,
2012 WL 691402, at *1 (Del. Mar. 1, 2012) (taking judicial notice of contents of a state
government website); In re Vaxart, Inc. S'holder Litig., 2021 WL 5858696, at *10 (Del. Ch. Nov.
30, 2021) (taking judicial notice of various reports from government websites); In re Kaiser
Aluminum Corp., 456 F.3d 328, 346 (3d Cir. 2006) (taking judicial notice of a Congressional
Budget Office report to support the fact that Pension Benefit Guaranty Corporation’s financial
health had deteriorated over time).
                                                5
multiple complaints regarding pain, that would have allegedly indicated a fracture.
According to Plaintiff, he has incurred permanent impairment to his arm as a result.
Plaintiff was afforded health insurance coverage under TRICARE for all relevant
time periods.
                         II. PARTIES’ CONTENTIONS
      Defendant argues that two characteristics of TRICARE render it subject to the
holdings in Stayton and Smith: 1) TRICARE is funded through the Department of
Defense, i.e., solely from federal taxpayer dollars; and 2) provider write-offs under
TRICARE inure to the benefit of taxpayers, not TRICARE members.
      Plaintiff argues that three characteristics of TRICARE place it beyond the
scope of Stayton and Smith: 1) TRICARE is not a “public option,” i.e., one must be
either a military member or spouse/dependent to “earn” insurance; 2) TRICARE, for
retired military veterans who have completed at least twenty years of service,
requires cost-sharing akin to private insurance; and 3) public policy dictates that
TRICARE be treated the same as private insurance for purposes of the CSR, because
otherwise individuals would be penalized for serving in the military.
                                III. DISCUSSION
      A. Plaintiff’s proffered distinguishing characteristics are not persuasive
         in light of Stayton and Smith.
      The Court finds unpersuasive Plaintiff’s arguments that TRICARE is distinct
from Medicare and Medicaid as to those considerations relevant to the applicability
of the CSR to provider write-offs. First of all, Plaintiff’s argument that TRICARE
is not a “public option” draws the wrong lesson from the holdings in Stayton and
Smith. The Supreme Court focused on who pays for the insurance, as well as who
ultimately benefits from the provider write-offs that go along with it. Like Medicare




                                         6
and Medicaid, TRICARE is fiscally dependent on taxpayer funds,18 and thus the
contracts that the government secures with civilian healthcare providers for
discounted value, i.e., write-offs, benefit U.S. taxpayers as a whole rather than
military service members in particular. Thus, the “public option” argument raised
by Plaintiff is unpersuasive, as Delaware jurisprudence focuses on the public nature
of the funds rather than the mechanism to qualify for them.19
       Secondly, the fact that TRICARE provides for cost sharing does not
differentiate it from Medicare or Medicaid. In fact, both Medicare and Medicaid
require cost sharing. For Medicare, the “standard Part B premium amount is
$170.10.”20 In addition, there is both a deductible ($233) and co-insurance or a co-
pay (20% of Medicare-Approved Amount).21 This cost sharing is illustrated by the
fact that Medicare pays 85 percent of the total spending on covered services, and the
beneficiaries—for services covered under Part A and Part B—are responsible for the
remaining 15 percent.22 For Medicaid, although cost sharing is significantly lower,




18
   Tara O’Neill Hayes, TRICARE: The Military's Health Care System, Aug. 27, 2015 (attached to
Pl.’s Ltr. to Ct. dated March 11, 2022 (D.I. 55)) at 3.
19
   By contrast, the mechanism to qualify, and retain qualification, for TRICARE coverage is an
important consideration in analyzing whether future costs should be reduced by the amount
TRICARE will pay versus the standard charges, as discussed infra. Compare Russum v. IPM Dev.
P'ship LLC, 2015 WL 4594166, at *3 (Del. Super. July 15, 2015) (finding that because Medicare
enrollment is mandatory, and eligibility is acquired based on age, disability, and work history,
future medical expenses must be limited to amount projected to be paid by Medicare) with Smith,
150 A.3d at 1204 (finding that “given the uncertainty of Medicaid coverage,” due to its being tied
to financial circumstances, the amount Medicaid might pay in the future “does not limit the
recovery of future medical expenses”).
20
    Medicare Costs at a Glance, Medicare.gov, https://www.medicare.gov/your-medicare-
costs/medicare-costs-at-a-glance (last visited May 17, 2022).
21
   Id.
22
   Cong. Budget Off., CBO’s Medicare Beneficiary Cost-Sharing Model: A Technical Description,
(Working Paper, Oct. 2019), at 4, available at https://www.cbo.gov/system/files/2019-10/55659-
CBO-medicare-beneficiary-cost-sharing-model.pdf.
                                                7
there is nonetheless required cost sharing that is capped at “5% of household
income.”23
       By comparison, TRICARE’s cost sharing is prescribed by statute, 10 U.S.C.
§ 1075a, and entails zero cost for active-duty military members, and an annual
enrollment fee for retirees of $350 per individual and $700 per family with a range
of 30-dollar to 150-dollar co-pays for different types of medical treatment visits.24
The cost sharing for military retirees accounts for “4-5 percent for individuals and
5-6 percent for families” of the total cost of retirees’ care.25 Therefore, TRICARE
is not distinguishable from Medicare or Medicaid on that basis.
       Plaintiff’s public policy arguments are unavailing as well. The question of
whether the CSR is applicable to provider write-offs considers only whether the
write-off benefits the injured plaintiff or some other party (e.g., the taxpayer), and
whether the amount represented by that write-off is needed to make the injured
plaintiff whole. It has nothing to do with whether the injured plaintiff is deserving
in some sense unrelated to the injury itself. Indeed, similar arguments could be made
about whether plaintiffs who are older (i.e., Medicare beneficiaries) or poorer (i.e.,
Medicaid recipients) are being treated unfairly by depriving them of the windfall that
privately insured plaintiffs or private payers may receive under the CSR. Moreover,
as a public policy matter, the public wants to provide affordable insurance to military


23
   Medicaid.gov, Overview of Medicaid Cost Sharing and Premium Requirements, (Nov. 25,
2014),        available      at      https://www.medicaid.gov/state-resource-center/mac-learning-
collaboratives/learning-collaborative-state-toolbox/downloads/cost-sharing-premium-
requirements.pdf; CMS.gov, Deficit Reduction Act Important Facts for State Policymakers, (Feb.
21,           2008),           available        at         https://www.cms.gov/Regulations-and-
Guidance/Legislation/DeficitReductionAct/Downloads/Costsharing.pdf.
24
   It is unclear from the record what form of TRICARE insurance Plaintiff had at the time of his
treatment (i.e., TRICARE Select or TRICARE Prime). Another statute, 10 U.S.C. § 1075, deals
with TRICARE Select, and lays out similar cost-sharing values, albeit increased. In either case,
the analysis remains the same, as every form of TRICARE includes some form of cost sharing.
25
   Hayes, TRICARE: The Military's Health Care System, (D.I. 55) at 3.
                                               8
members,26 and potentially increasing liability amounts for injured plaintiffs, above
and beyond payments received or owed in subrogation, could adversely affect the
government’s efforts to procure low-cost coverage for service members to the
disadvantage of taxpayers.27

       B. TRICARE is equivalent to Medicaid and Medicare for purposes of
          provider write-offs, and Delaware jurisprudence is clear that the CSR
          does not apply to TRICARE write-offs.

       It is evident that the Supreme Court’s reasoning in Stayton and Smith applies
not only to the government-funded health insurance programs addressed in those
decisions, but to TRICARE as well. TRICARE is a government-funded health
insurance program intended to provide active and retired military members
affordable healthcare. Like Medicare and Medicaid, TRICARE has subrogation
rights against third-party tortfeasors to recover cost of care back to the program, i.e.,
to diminish the hit on taxpayers’ bottom lines. This authority to assert a subrogation
claim is derived from the Federal Medical Care Recovery Act (the “FMCRA”), 42
U.S.C. §§ 2651-2653, which “authorizes recovery of the reasonable value of medical
care furnished or paid for by the United States under circumstances creating tort
liability for such medical care in a third party.”28 In this case, the federal government


26
   There is little doubt that a military member receives a benefit of cost savings by using TRICARE
versus traditional health insurance. Plaintiff’s article provided to the Court explains that
“[b]etween 1999 and 2013, the annual enrollment fee for TRICARE Prime rose 17 percent; by
contrast, annual premiums for private sector workers rose 196 percent over the same period.” Id.
27
   Cf. Stayton v. Delaware Health Corp., 2014 WL 4782997 (Del. Super. Sept. 24, 2014), at *6
(noting that allowing plaintiffs to recover amount of Medicare write-offs could exacerbate
increased medical expenses and costs of liability insurance for healthcare providers).
28
   Nathaniel C. Fick, Jr., Military/VA/TRICARE Liens and Litigation Considerations, 2013 Trial
Rep. (Md.) 21, 22 (2013); 32 C.F.R. § 199.12 (“(a) . . . This section deals with the right of the
United States to recover from third-parties the costs of medical care furnished to or paid on behalf
of TRICARE beneficiaries. . . . (b)(2)(ii) . . . In cases in which the right of the United States to
collect from an automobile liability insurance carrier is premised on establishing some tort liability
on some third person, matters regarding the determination of such tort liability shall be governed
                                                  9
had sent Plaintiff a “demand letter or a lien letter,” which was forwarded to
Defendant, for the amount of medical benefits provided—i.e., the amount actually
paid.29
       Like Medicare and Medicaid, TRICARE negotiates its contracts with outside
providers and requires that its providers “must be Medicare participating
providers.”30 In addition, TRICARE’s maximum allowable charges are directly tied
to Medicare’s allowable charges, thus piggybacking on the negotiating power of the
government. This negotiating power is reflected in the reduction of costs for
Plaintiff’s medical treatment. During oral argument, it was represented to the Court
that TRICARE had paid approximately $20,000 for Plaintiff’s medical expenses
versus the billed amount of approximately $98,000, representing a $78,000 write-
off. As in Stayton and Smith, this amounts to a substantial write-off for Plaintiff’s
care pursuant to his TRICARE coverage.
       The negotiated reduced charge fits into the two factors expressed by the
Supreme Court in Stayton and Smith. First, Plaintiff did not pay the amount of the
write-off, nor will he ever be required to do so. Second, the benefit accrues, most
prominently, to the taxpayers, as they fund the majority of TRICARE’s expenses.
For these reasons, the Court finds that the CSR is inapplicable for the same reasons
stated in Stayton and Smith, and Plaintiff will be allowed to show a potential jury
only TRICARE’s paid amount for his past medical expenses.




by the same substantive standards as would be applied under the FMCRA including reliance on
state law for determinations regarding tort liability . . . .”).
29
   Oral Arg. Tr. at 4:21–5:2 (March 11, 2022).
30
   32 C.F.R. § 199.17(p)(4)(iv) (“All preferred network providers must be Medicare participating
providers, unless this requirement is waived based on extraordinary circumstances. This
requirement that a provider be a Medicare participating provider does not apply to providers who
not eligible [sic] to be participating providers under Medicare.”).
                                              10
       C. The Court finds that future expense reductions are not ripe for
          determination.
       For military retirees, TRICARE is a benefit earned, but not required to be
maintained, based upon years of service. Plaintiff received the continued benefit
upon retirement based upon his twenty years of service (i.e., from 2000 to 2020).31
Unlike Medicare, TRICARE is an optional benefit that does not penalize a
beneficiary for re-enrolling or enrolling late.32 In addition, if Plaintiff were to
venture into private employment, which seems possible given his age, and receive
employment-sponsored healthcare benefits, TRICARE would become a secondary
payer.33 Finally, TRICARE begins to co-exist with Medicare when a military retiree
meets the eligible age to become a Medicare recipient.34 In such cases, Medicare
pays first, and TRICARE becomes a secondary payer.35
       Given such coordination between different health plan options, and the lack
of factual detail in the briefing regarding this issue as it relates to Plaintiff’s


31
   See        Retired        Service        Members           and        Families,       Tricare.mil,
https://tricare.mil/Plans/Eligibility/RSMandFamilies (last visited May 17, 2022).
32
    Compare Part B Late Enrollment Penalty, Medicare.gov, https://www.medicare.gov/your-
medicare-costs/part-b-costs/part-b-late-enrollment-penalty (last visited May 17, 2022) (explaining
that Medicare mandates a potential 10% penalty in the form of an increased monthly premium for
late enrollment) with TRICARE Commc’ns, Enrolling and Disenrolling from TRICARE, (April
1, 2021), https://newsroom.tricare.mil/Articles/Article/2558951/enrolling-and-disenrolling-from-
tricare (outlining availability of disenrollment to retirees without stating that a penalty would be
incurred).
33
    David Slaughter, ¶ 814 Coordinating TRICARE and Medicare, 2013 WL 12400468 (“For
individuals with current employment status under a group health plan, the plan will be the first
payer, followed by Medicare and then TRICARE as the tertiary payer.” (internal quotations
omitted)).
34
    See Becoming Medicare-Eligible, Tricare.mil, https://www.tricare.mil/medicare (last visited
May 17, 2022).
35
    Slaughter, Coordinating TRICARE, 2013 WL 12400468 (“TRICARE is secondary to other
third-party payers, including Medicare supplemental plans . . . In coordinating benefits with
Medicare, TRICARE, as the secondary plan, will reimburse the difference between the billed
amount (or the amount the provider is required to accept as full payment) and what the other
insurance coverage paid, if that difference is less than what TRICARE would have paid if no other
coverage existed.”).
                                                 11
eligibility, the Court does not consider the issue ripe for decision.36 Accordingly,
the Court will defer judgement on the application of the CSR to future expenses for
a later time.
                                    IV. CONCLUSION

       For the foregoing reasons, the Court holds that evidence of medical expenses
of past treatment is limited to amounts actually paid by TRICARE, and GRANTS
the Motion in that regard; as to future expenses, the Court DEFERS the motion
until the factual record is more comprehensive.
       IT IS SO ORDERED.




NEP:tls
Via File & ServeXpress
oc: Prothonotary
cc: Counsel of Record




36
  Cf. Harvey v. United States, 2013 WL 2898785, at *3 (W.D. Ky. June 13, 2013) (“The court
does not have any information whether and to what extent [the plaintiff] may be entitled to
TRICARE benefits in the future, nor whether she wishes to avail herself of such benefits. The
United States may establish that these benefits would continue to be available. The plaintiff may,
in turn, establish unavailability, inadequacy, or disinclination to utilize the facilities and
benefits available for future care. All of these considerations would play a role in making an
award of future damages, if such an award should be appropriate.” (emphasis supplied)).



                                               12